Citation Nr: 0737125	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-36 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for the cause of the veteran's death and, if so, 
entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1946, including honorable service during World War 
II.  The veteran died in September 2002 and the appellant is 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.

Service connection for the cause of the veteran's death was 
previously denied in a March 2003 rating decision.  Before 
the Board may consider the merits of a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The RO denied entitlement to service connection for the 
cause of the veteran's death in a March 2003 rating decision.  
The appellant was notified of the decision and of her 
appellate rights, but did not timely appeal the denial.

3.  Since March 2003, new and material has been received to 
reopen the appellant's previously denied claim of service 
connection for cause of the veteran's death.  

4.  The veteran's death was neither caused, nor hastened, by 
a disability incurred as a result of honorable service during 
World War II.


CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for the cause of the veteran's death is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).
 
2.  A service-connected disability did not cause or 
contribute substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2007). 

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A. §§ 3500, 3501(a)(1), 3510 (West 2002); 38 C.F.R. §§ 
3.807, 21.3020 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise an 
appellant of the evidence necessary to substantiate her 
claims for benefits and that VA shall make reasonable efforts 
to assist an appellant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claims.  

In letters dated in February 2003 and August 2004, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete her claims, including what part 
of that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
appellant to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is typically required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), was not provided.  The 
Board specifically finds, however, that the appellant is not 
prejudiced as she was given specific notice with respect to 
the elements of a service-connection claim for DIC benefits 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  

The Board notes that the appellant has not been provided 
notice, pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), 
of what evidence constitutes "new and material" evidence 
for purposes of reopening a previously denied claim.  The 
Board finds, however, that there is no prejudice to the 
appellant in proceeding with this appeal given the favorable 
nature of the Board's decision regarding the reopening of the 
her claim.  As such, the Board finds that VA met its duty to 
notify the appellant of her rights and responsibilities under 
the VCAA.
With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the February 2003 and August 2004 notices were 
given prior to the appealed AOJ decisions, dated in March 
2003 and November 2004, respectively.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence, 
obtaining a medical opinion as to the veteran's cause of 
death, and by affording the appellant an opportunity to give 
testimony before an RO hearing officer and/or the Board, even 
though she declined to do so.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the claims file.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA.   Therefore, the Board now turns to the merits of the 
appellant's claims.  

New and material evidence

In March 2003, the RO denied service connection for the cause 
of the veteran's death, finding that the medical evidence did 
not show his cancer was caused by or related to his military 
service.  The appellant was advised of the denial of benefits 
and of her appellate rights, but she did not appeal the 
decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Pursuant to an application submitted in June 2004, the 
appellant seeks to reopen her previously denied claim of 
service connection for the cause of the veteran's death.  
Generally, where a prior RO decision has become final, it may 
only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  New and material evidence 
means existing evidence that by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  The credibility of new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of the March 2003 rating decision, the evidence 
of record included the veteran's service medical records 
(SMRs) and the death certificate.  The SMRs do not include 
any record of colon or bladder cancer in service or within a 
year of discharge from service.  The death certificate listed 
the veteran's cause of death as cancer of the colon and 
bladder, metastasized to the brain, lungs and liver.  

Since the March 2003 rating decision, VA received additional 
evidence, including an amended death certificate, issued in 
January 2003, and a VA examination report, dated in March 
2005.  The amended death certificate listed the veteran's 
cause of death as cancer of the colon and bladder, 
metastasized to the brain, lungs and liver, and listed brain 
trauma and a tibia and fibula impairment as significant 
conditions contributing to death but not resulting in the 
underlying cause of death.  

The Board finds that the amended death certificate issued in 
January 2003 is new, as it was not before agency decision 
makers when deciding the original claim.  It is material as 
it speaks to unestablished facts necessary to substantiate 
the claim-specifically, whether the veteran's colon and 
bladder cancer were related to his service-connected 
disabilities.  Therefore, the appellant's previously denied 
claim of service connection for the cause of the veteran's 
death is reopened.
Service connection 

The appellant seeks service connection for the cause of the 
veteran's death.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Moreover, when a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).  

There were no medical records or medical evidence submitted 
to substantiate the amended death certificate's notation that 
the veteran's in-service injuries contributed to the cause of 
his death.  The amended death certificate was signed and 
certified by a justice of the peace.  

Thereafter, a VA medical opinion was ordered to determine 
whether the veteran's service-connected residuals of a head 
injury or tibia and fibula impairment contributed to the 
veteran's cause of death.  The medical expert reviewed the 
claims file and noted that there was no medical evidence 
linking the service-connected disabilities to the cause of 
the veteran's death.  The physician noted that the veteran 
had "a history of trauma in the service, but there [was] no 
history of any carcinoma, or similar conditions in the 
service, or shortly after that."  The medical expert opined 
that the veteran's cancer was not related to the veteran's 
in-service injuries.  

After careful analysis of the facts and circumstances 
surrounding the veteran's death, the Board finds that the 
veteran's brain trauma and tibia and fibular impairment did 
not contribute or cause his death.  A VA examiner noted that 
there was no connection between the veteran's in-service 
injuries and his subsequent colon and bladder cancer.  
Although the amended death certificate lists the veteran's 
in-service injuries as contributing to the cause of his 
death, there is no indication that the finding was based upon 
medical evidence.  Therefore, service connection for the 
cause of the veteran's death is denied.  

Eligibility for DEA under 38 U.S.C. Chapter 35

For the purposes of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, the child, spouse, 
or surviving spouse of a veteran will have basic eligibility 
if certain conditions are met, including, that a permanent 
total service-connected disability have been in existence at 
the date of the veteran's death, or that the veteran died as 
a result of a service-connected disability.  38 C.F.R. §§ 
3.807(a), 21.3020 (2006).  As discussed above, service 
connection for the cause of the veteran's death is denied.  
Accordingly, as a matter of law, entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code is also denied. 






ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.

Service connection for the cause of the veteran's death is 
denied.

DEA benefits under Chapter 35, Title 38, United States Code 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


